Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive for the reasons stated below.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2-5, 7, 10, 11, 13, 14 and 15-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Leaman et al (US 2019/0031051) in view of Lynam et al (US 2008/0121034).
Leaman et al discloses an infant observation mirror assembly for attachment to a top portion of a vehicle seat, the mirror assembly comprising a main panel (400) having opposed front and rear surfaces (see Fig. 4) and a mirror (404) embedded in the front surface thereof; a temperature display section (406) defined on the front surface of the main panel (see Fig. 4); a 
positioning base (414) coupled to the rear surface of the main panel (see Fig. 4) whereby the main panel is pivotably attached to the positioning base for allowing rotation about a horizontal axis and a vertical axis via element (412); and a mounting harness (416) attached to the positioning base (see Fig. 4), the mounting harness removably attachable to the top portion of a vehicle's seat to thereby hold the mirror assembly in a selected lateral and vertical position on the vehicle's seat (see paragraph 0061), wherein the mirror assembly further comprises at least one temperature sensor (502, 602), wherein the temperature display section is in communication with the at least temperature sensor and displays the sensed temperature at the mirror assembly (see 
	Lynam et al teaches it is well known to employ a temperature sensor (30) within a mirror assembly housing (12) in the same field of endeavor for the purpose of sensing a temperature at the mirror assembly (see figures 1 and 5).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify mirror housing/frame of Leaman et al to include at least one temperature sensor, as taught by Lynam et al, in order to similarly senses a temperature at the mirror assembly.
As to the limitations of claims 3 and 4, Leaman et al discloses all of the subject matter claimed, note the above explanation, except for the rearrangement of the temperature display region being located at a top central region of the front surface of the main panel and may extend above the top edge of the main panel. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the temperature display (406) of Leaman et al to a top central region of the front surface of the main panel and/or extend above the top edge of the main panel for easier observation of the temperature display, since it has been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art.
Note: In re Japikse, 181 F. 2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As to the limitations of claim 10, that the examiner takes Official Notice that it is well known to provide a mirror/display device with an audible and/or visible alarm/alert to inform a driver of an undesirable condition. 

As to the limitations of claim 15 and 17, Leaman et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the mirror having a wide-angle whereby a width of the mirror is at least 1.5 or 2 times a height of the mirror. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the mirror of Leaman et al wide angle to a width of at least 1.5 or 2 times a height of the mirror for easier observation of the images displayed on the mirror, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the level of one of ordinary skill in the art. Note: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). 
As to the limitations of claim 16, Leaman et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the mirror is distortion-free.
It is well known to make mirrors distortion free in the same field of endeavor for the purpose of increasing image clarity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror of Leaman et al to be distortion free in order to improve image clarity.
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leaman et al (US 2019/0031051) in view of Lynam et al (US 2008/0121034) as applied to claims 1, 2-5, 7, 10, 11, 13, 14 and 15-21 above, and further in view of Freese (US 7,862,189).
Leaman et al in view of Lynam et al discloses all of the subject matter claimed, note the above explanation, except for the strap endings of the mounting harness includes snap connections for snugly engaging the top portion of the vehicle's seat.
Freese teaches it is well known to provide snap/buckle (230, 232) connections to the strap endings (192, 194, 196, 198) of a mounting harness (see Fig. 2) in the same field of endeavor for the purpose securing a mirror device to a top potion (headrest) of a vehicle seat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the strap endings of Leaman et al to include snap/buckle connections to the mounting harness, as taught by Freese, in order to secure the mirror device to a top portion (headrest) of a vehicle seat.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
February 26, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872